                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 ANTHONY LEVI NELSON,

                    Plaintiff,            :
                                                Case No. 2:21-cv-1177
       v.
                                                Judge Sarah D. Morrison
                                                Magistrate Judge Chelsey M.
                                                Vascura
 MATTHEW T. WIEDIMEN, et
 al.,                                     :

                    Defendants.

                                      ORDER

      This matter is before the Court on the April 30, 2021 Report and

Recommendation issued by the Magistrate Judge. (ECF No. 3.) After performing an

initial screen of the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A, the

Magistrate Judge recommended that the Court dismiss Plaintiff’s Complaint in its

entirety for failure to state a claim upon which relief may be granted. (Id.) The time

for filing objections has passed, and no objections have been filed. For the reasons

set forth therein, the Court ADOPTS and AFFIRMS the Report and

Recommendation (ECF No. 3) and DISMISSES the Complaint (ECF No. 2). The

Clerk is DIRECTED to TERMINATE this case from the docket of the United

States District Court for the Southern District of Ohio.



      IT IS SO ORDERED.

                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE
